DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the application received on 29 July 2019. Claims 1-10 are pending. 
Priority
The claim for foreign priority under 35 U.S.C. 119 (a)-(d) is acknowledged. A certified copy of the foreign application has been received. 
Information Disclosure Statement
The IDS received on 29 July 2019 has been considered. 
Claim Interpretation
Where it appears in the claims, the term "and/or" is broadly interpreted to mean "or".
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0311075 A1 to Tran et al. (hereinafter "Tran"). 

As to claim 1, Tran discloses a method for operating a motor vehicle, the motor vehicle being a motorcycle (Fig 2), the method comprising: 
	carrying out a driving maneuver, which includes a lane change and/or a passing maneuver, in an at least partially automated manner (para [0019] - "The safety system 12 can provide the operator of the motorcycle 10 assistance by providing blind spot detection, forward collision alert, rear collision alert, cross-traffic alert, merging-traffic alert, lane departure warning, traffic sign recognition and other operator assistance features", para [0020] - "The electronic control unit 15 may be connected to at least one additional system on the motorcycle 10, such as the brakes 22 to instruct the motorcycle 10 to alter is operating parameters"); and 
	adjusting acceleration dynamics of the motor vehicle, as a function of a relative speed of at least one other motor vehicle, as the driving maneuver is carried out (para [0017] - "The safety system 12 can be used in conjunction with braking systems to apply the brakes 22 or pre-charge the brakes 22 for the motorcycle 10 to avoid crash scenarios", para [0021] - "The sensors 14, e.g. the radar unit can constantly calculate whether a vehicle that is driving behind the motorcycle 10 has enough time to slow down so as to not hit the motorcycle 10").

As to claim 2, Tran discloses the method as recited in claim 1, and further discloses wherein the at least one other motor vehicle include a preceding motor vehicle and/or another motor vehicle approaching from behind (Fig 2, para [0017] - "rear collision alert").

As to claim 3, Tran discloses the method as recited in claim 1, and further discloses wherein a speed of the motor vehicle carrying out the driving maneuver is adapted to a speed of the at least one other motor vehicle (para [0020] - "The ECU 15 can compare the at least one feature to predefined thresholds 26 to determine if the feature is within a range that the operator of the motorcycle 10 should be alerted to increase safety awareness. For example, if the operator of the motorcycle 10 should be warned on an oncoming collision, or a change in traffic speed, or an object in the blind spot that is detected by the sensors 14", para [0032] - "The method 44 may also include adjusting an operating parameter of the motorcycle 10 when the at least one object/feature 30 meets the first threshold 26 for safety awareness").

As to claim 4, Tran discloses the method as recited in claim 1, and further discloses wherein the relative speed of the at least one other motor vehicle is ascertained using a sensor system of the motor vehicle carrying out the driving maneuver, which includes at least one sensor aimed forward and/or rearward and/or to a side of the motor vehicle carrying out the driving maneuver (Fig 2, para [0015] - "The safety system 12 as includes sensors 14 such as intelligent camera, radar, and/or lidar sensors").

As to claim 5, Tran discloses the method as recited in claim 4, and further discloses wherein the relative speed of the at least one other motor vehicle is ascertained using at least one radar sensor and/or one ultrasonic sensor (para [0015]).

As to claim 6, Tran discloses the method as recited claim 1, and further disclosees wherein the relative speed of the at least one other motor vehicle is ascertained using at least one sensor of an adaptive cruise control of the motor vehicle carrying out the driving maneuver (para [0017] - "provide driver assistance features such as [...] forward collision alert", para [0032] - "adjusting an operating parameter of the motorcycle 10").

As to claim 7, Tran discloses the method as recited in claim 1, and further discloses wherein the relative speed of the at least one other motor vehicle is ascertained using at least one sensor of a lane change assistance system of the motor vehicle carrying out the driving maneuver (para [0015], para [0017] - "provide driver assistance features such as blind spot detection, [... merging-traffic alert").

As to claim 8, Tran discloses the method as recited in claim 1, and further discloses wherein at least two sensors spaced apart from one another and each aimed to a side are used to ascertain the relative speed of the at least one other motor vehicle, with the aid of which a motor vehicle passing in a neighboring lane is chronologically successively detected and the relative speed of the motor vehicle is ascertained via the time difference between the detections (Fig 2, para [0020] - "if the operator of the motorcycle 10 should be warned on [...] a change in traffic speed", para [0021] - "The sensors 14, e.g. the radar unit can constantly calculate whether a vehicle that is driving behind the motorcycle 10 has enough time to slow down so as to not hit the motorcycle 10").

As to claim 9, Tran discloses the method as recited in claim 5, and further discloses wherein a probability of a collision is calculated on the basis of data detected with the aid of the sensor system and a warning device, which is physically perceptible by the driver, is activated when a collision is predicted and/or the driving maneuver is discontinued (para [0026] - "The electronic control unit 15 is configured to receive a signal from the at least one sensor 14 with the at least one feature 30. The ECU 15 determines with an electronic control unit for the safety system a probability that a safety incident may occur based upon the at least one feature and compares the probability to at least a first threshold 26. The electronic control unit 15 is configured to send at least one indicator signal 20 when the at least one feature is within the first threshold 26 for safety awareness. For example, if the system 12 detects an object 30 in a blind spot area 28 for the operator of the motorcycle 10 an indicator signal 20 can be displayed on a mirror on the corresponding side of the motorcycle 10").

As to claim 10, Tran discloses a non-transitory machine-readable storage device on which is stored a computer program containing machine-readable instructions for operating a motor vehicle, the motor vehicle being a motorcycle (Fig 2, para [0020] - "electronic control unit (ECU) 15"), the computer program, when executed by a computer, causing the computer to perform: 
	carrying out a driving maneuver, which includes a lane change and/or a passing maneuver, in an at least partially automated manner (para [0019], para [0020]); and 
	adjusting acceleration dynamics of the motor vehicle, as a function of a relative speed of at least one other motor vehicle, as the driving maneuver is carried out (para [0017], para [0021]).
Conclusion
The prior art made of record on Form 892 (Notice of References Cited) and not relied upon is considered pertinent to applicant's disclosure. The cited references generally relate to anti-collision systems for vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached on weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Berona can be reached on (571)272-6909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TODD MELTON/Primary Examiner, Art Unit 3669